      3:18-cr-00078-MGL         Date Filed 11/07/18       Entry Number 99       Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            DISCTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


UNITED STATES OF AMERICA                      )
                                              )      DEFENDANT’S
               vs.                            )      PROPOSED SUPPLEMENTAL
                                              )      VOIR DIRE
RONALD WRIGHT,                                )
             Defendant.                       )      Docket No.: 3:18-078
                                              )


       Comes now Defendant, by his attorney, Aimee J. Zmroczek, pursuant to Rule 24(a) of the

Federal Rules of Criminal Procedure and respectfully requests that the Court ask these Voir Dire

questions of the panel collectively in addition to the questions usually asked by the Court:

       1.        This is a criminal case. Each side - the government and Mr. Wright - are

                 entitled to have a fair trial before an opened-minded jury. The process of

                 selecting a jury is premised on finding a fair and impartial group of people to

                 decide this case. In doing that, the Court will ask questions about you, your

                 background, your experiences, and other areas of your life. The Court has the

                 right and duty to find those individuals whose background, experience and

                 responses guarantee the most impartial and unbiased jurors. When asked

                 questions, should answer the questions completely and truthfully. We do not

                 intend by these questions to pry into your personal affairs or to embarrass you

                 in any way, but it is our duty to seek, and your duty to give, candid answers to

                 all questions. If you have an answer to a question that you would be more

                 comfortable giving here at the bench, you may raise your hand and do so.




                                            Page 1 of 3
3:18-cr-00078-MGL       Date Filed 11/07/18        Entry Number 99         Page 2 of 3




2.        The court will instruct you on the law. Of these legal instructions there are

          several specific instructions regarding criminal trials I would like to discuss.

          They are:

a. That Mr. Wright is presumed to be innocent. Is there anyone on the panel who cannot

presume the defendant as he sits here to be innocent of all the charges?

b. That the charge of a crime is not evidence of guilt. Is there anyone on the panel who

believes that because Mr. Wright has been charged that he must have done something

wrong or it is likely that he has done something wrong?

c. That the government must prove each element of charges beyond a reasonable doubt.

Is there anyone who would require anything less of the Government the meeting the

standard of proof beyond a reasonable doubt?

d. Is there any member of the panel who has any disagreement with the idea that Mr.

Cannon has no burden of proof whatsoever, that the sole burden of proving his guilt is the

government’s and that if the government fails, you must find him not guilty.

e. Is there anyone on the panel who would hesitate to vote “not guilty” if the government

failed to prove its case beyond a reasonable doubt?

3.     The Assistant United States Attorney and the defense counsel attorneys are

equals, both are lawyers, and thus equal in the eyes of the law, each doing his or her best

to represent his or her client. Is there any member of the panel who would give any more

weight to the arguments of the prosecutor than to the defense counsel merely because the

prosecutor represents the government or because the prosecutor bears the title "Assistant

United States Attorney?"




                                     Page 2 of 3
      3:18-cr-00078-MGL         Date Filed 11/07/18        Entry Number 99       Page 3 of 3




       4.      Do any of you believe that just because Mr. Wright is with someone else who is

       guilty of a crime that the Defendant is automatically guilty because of his association

       with that person?

       5.      Do any of you bank at Wells Fargo Bank?

       6.      Do you have an opinion as to the guilt or innocence of Mr. Wright as to any of the

       charges contained in the indictment at this time?

       7.      The law requires jurors to deliberate with other jurors in order to try to reach a

       unanimous verdict, do you understand that you have the right to stand by your beliefs in

       the case?

       14.     Is there any person on the jury panel who has a reason why they may not be a fair

       juror in this case which has not already been asked about?

       WHEREFORE, defendant, Ronald Wright, requests the foregoing questions be posed to

the jury panel and that the Court delve more fully into the possible bias or prejudice of any

potential juror based on their answers to these questions.

                                                      Respectfully Submitted,

                                                      BY:/s/Aimee J. Zmroczek
                                                      Aimee J. Zmroczek, #10767
                                                      A.J.Z. Law Firm, LLC
                                                      2003 Lincoln Street (29201)
                                                      P.O. Box 11961
                                                      Columbia, South Carolina 29211
                                                      (t)803.403.7750 (f) 803.403.8005
                                                      aimee@ajzlawfirm.com
                                                      Appointed Attorney for Defendant Wright

November 6, 2018.




                                            Page 3 of 3
